COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                 NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:      Thomas Dale Arbogast v. Rainbow of Love Adoption Agency, Inc.

Appellate case number:    01-15-00942-CV

Trial court case number: 15-DCV-221171

Trial court:              328th District Court of Fort Bend County

        The Court’s records indicate that your notice of appeal on the merits of the underlying
case may not have been timely filed. See TEX. R. APP. P. 26.1 (requiring notice of appeal to be
filed within thirty days after the judgment is signed). Accordingly, the Court has directed me to
notify you that the Court may dismiss this appeal for want of jurisdiction unless you file a
written response to this notice, providing a detailed explanation, citing relevant portions of the
record, statutes, rules, and case law to show that this Court has jurisdiction over the appeal. See
TEX. R. APP. P. 42.3(a).

       The final deadline to file your response is 5:00 p.m., January 28, 2016. You must
respond in writing even if you have previously claimed your notice of appeal was timely filed.

       If a meritorious response is not received in the form described above by the deadline, the
Court may dismiss the appeal for want of jurisdiction without further notice.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: January 14, 2016